


Exhibit 10.21

AMENDED EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT is entered into as of the 14th day of January,
2005, by and between SEALY CORPORATION, a Delaware corporation (the "Company"),
and David J. McIlquham (the "Employee").

W I T N E S S E T H:

        WHEREAS, the Company and the Employee (collectively "the Parties")
desire to enter into this Employment Agreement (the "Agreement") as hereinafter
set forth;

        NOW, THEREFORE, the Company and Employee agree as follows:

        1.    EMPLOYMENT TERM.    

(a)During the period specified in Subsection l(b) hereof (the "Employment
Term"), the Company shall employ the Employee, and the Employee shall serve the
Company, as President and Chief Executive Officer, based on the terms and
subject to the conditions set forth herein.

(b)The Employment Term shall:

(i)be for an initial two (2) year term commencing on the date of this Agreement,
which term shall automatically be extended one calendar day for each calendar
day that the Employee is employed by the Company after the date of this
Agreement so that the remaining Employment Term shall always be two (2) years;

(ii)provided that the Employment Term may terminate prior to the date specified
above in this Subsection 1(b) as provided in Section 4 hereof.

        2.    POSITION, DUTIES, AND RESPONSIBILITIES.    At all times during the
Employment Term, the Employee shall:

(a)Hold the position of President and Chief Executive Officer (the "Chief
Executive Officer") reporting to the Board of Directors of the Company;

(b)Have those duties and responsibilities, and the authority, customarily
possessed by the Chief Executive Officer of a major corporation and such
additional duties as may be assigned to the Employee from time to time by the
Board of Directors of the Company (the "Board") which are consistent with the
position of the Chief Executive Officer of a major corporation;

(c)Adhere to such reasonable written policies and directives, and such
reasonable unwritten policies and directives as are of common knowledge to
executive officers of the Company, as may be promulgated from time to time by
the Board and which are applicable to executive officers of the Company;

(d)Invest in the Company only in accordance with any insider trading policy of
the Company in effect at the time of the investment; and

(e)Devote the Employee's entire business time, energy, and talent to the
business, and to the furtherance of the purposes and objectives, of the Company,
and neither directly nor indirectly act as an employee of or render any
business, commercial, or professional services to any other person, firm or
organization for compensation, without the prior written approval of the Board.

        Nothing in this Agreement shall preclude the Employee from devoting
reasonable periods of time to charitable and community activities or the
management of the Employee's investment assets, or from

--------------------------------------------------------------------------------




serving in the boards of directors of up to two non-competing companies,
provided such activities do not interfere with the performance by the Employee
of the Employee's duties hereunder.

        3.    SALARY, BONUS AND BENEFITS.    For services rendered by the
Employee on behalf of the Company during the Employment Term, the following
salary, bonus and benefits shall be provided to the Employee by the Company:

(a)The Company shall pay to the Employee, in equal installments, according to
the Company's then current practice for paying its executive officers in effect
from time to during the Employment Term, an annual base salary at the initial
rate of Six Hundred Twenty-five Thousand Dollars ($625,000). This salary shall
be subject to annual review by the Human Resources Committee of the Board (the
"Committee) and may be increased, but not decreased, to the extent, if any, that
the Committee may determine.

(b)The Employee shall participate in the Sealy Corporation Annual Bonus Plan
(the "Bonus Plan") in accordance with the provisions of that Plan as in effect
as of the date of this Agreement. The Employee's Target annual bonus, as
established by the Committee under the Bonus Plan as of the date of this
Agreement, is sixty percent (60%) (his "Target Annual Bonus Percentage") of
annual base salary, with a range of zero percent (0%) to one hundred twenty
percent (120%) of annual base salary.

(c)The Employee shall be eligible for participation in such other benefit plans,
including, but not limited to, the Company's Profit Sharing Plan and Trust,
Executive Severance Benefit Plan, Benefit Equalization Plan, Short-Term and Long
Term Disability Plans, Group Term Life Insurance Plan, Medical Plan or PPO,
Dental Plan, the 401(k) feature of the Profit Sharing Plan and the 1998 Stock
Option Plan, as the Board may adopt from time to time and in which the Company's
executive officers are eligible to participate. Such participation shall be
subject to the terms and conditions set forth in the applicable plan documents.
As is more fully set forth in Section 6 hereof, the Employee shall not be
entitled to duplicative payments under this Agreement and the Executive
Severance Benefit Plan.

(d)Without limiting the generality of Subsection 3(c) above, for so long as such
coverage shall be available to the executive officers of the Company, the
Employee shall be eligible to participate in the Company's Group Term Life
Insurance Plan with a death benefit to be provided at the level of one and one
half (11/2) times annual base salary at Company expense, plus extended coverage
with a death benefit to be provided of at least the level in effect on the date
of this Agreement for the Employee under such Plan at the Employee's discretion
and expense.

(e)The Employee shall be entitled to take, during each calendar year period
during the Employment Term, vacation time equal to four weeks per year.

(f)In addition, the Parties do hereby further confirm that any shares of Class A
Common Stock of the Company ("Class A Shares"), and any options to purchase
additional Class A Shares previously granted to Employee are in addition to, and
not in lieu of, any shares or options which may be granted under any other plan
or arrangement of the Company after the date of this Agreement, and (b) the
various stock agreements and stock option agreements, and any related
Stockholder Agreement (the "Stockholder Agreement") between the Parties (such
agreements being hereinafter referred to collectively as the "Pre-existing
Agreements"), all remain in full force and effect except as otherwise provided
herein. Notwithstanding the foregoing, to the extent that any provision
contained herein is inconsistent with the terms of any of the Pre-existing
Agreements, the terms of this Agreement shall be controlling.

2

--------------------------------------------------------------------------------





        4.    TERMINATION OF EMPLOYMENT.    As indicated in Subsection 1(b)(ii),
the Employment Term may terminate prior to the date specified in Subsection
1(b)(i) as follows:

(a)The Employee's employment hereunder will terminate without further notice
upon the death of the Employee.

(b)The Company may terminate the Employee's employment hereunder effective
immediately upon giving written notice of such termination for "Cause". For
these purposes, "Cause" shall mean the following:

(i)Commission by the Employee (evidenced by a conviction or written, voluntary
and freely given confession) of a criminal act constituting a felony;

(ii)Commission by the Employee of a material breach or material default of any
of the Employee's agreements or obligations under any provision of this
Agreement, including, without limitation, the Employee's agreements and
obligations under Subsections 2(a) through 2(e) and Sections 8 and 9 of this
Agreement, which is not cured in all material respects within thirty (30) days
after the Chief Executive Officer or the designee thereof gives written notice
thereof to the Employee; or

(iii)Commission by the Employee, when carrying out the Employee's duties under
this Agreement, of acts or the omission of any act, which both: (A) constitutes
gross negligence or willful misconduct and (B) results in material economic harm
to the Company or has a materially adverse effect on the Company's operations,
properties or business relationships.

(c)The Employee's employment hereunder may be terminated by the Company upon the
Employee's disability, if the Employee is prevented from performing the
Employee's duties hereunder by reason of physical or mental incapacity for a
period of one hundred eighty (180) consecutive days in any period of two
consecutive fiscal years of the Company, but the Employee shall be entitled to
full compensation and benefits hereunder until the close of such one hundred and
eighty (180) day period.

(d)The Company may terminate the Employee's employment hereunder without Cause
at any time upon thirty (30) days written notice.

(e)The Employee may terminate employment hereunder effective immediately upon
giving written notice of such termination for "Good Reason", as defined in
Subsection 4(g) below.

(f)The Employee may terminate employment hereunder without Good Reason at any
time upon thirty (30) days written notice.

(g)For purposes of this Agreement, "Good Reason" means the occurrence of (i) any
reduction in either the annual base salary of the Employee or the Target Annual
Bonus Percentage or maximum annual bonus percentage applicable to the Employee
under the Bonus Plan, (ii) any material reduction in the position, authority or
office of the Employee, (iii) any material reduction in the Employee's
responsibilities or duties for the Company, (iv) any material adverse change or
reduction in the aggregate "Minimum Benefits," as hereinafter defined, provided
to the Employee as of the date of this Agreement (provided that any material
reduction in such aggregate Minimum Benefits that is required by law or applies
generally to all employees of the Company shall not constitute "Good Reason" as
defined hereunder), (v) any relocation of the Employee's principal place of work
with the Company to a place more than twenty-five (25) miles from the
geographical center of Greensboro, North Carolina, (vi) the material breach or
material default by the Company of any of its agreements or obligations under
any

3

--------------------------------------------------------------------------------



provision of this Agreement. As used in this Subsection 4(g), an "adverse change
or material reduction" in the aggregate Minimum Benefits shall be deemed to
result from any reduction or any series of reductions which, in the aggregate,
exceeds five percent (5%) of the value of such aggregate Minimum Benefits
determined as of the date of this Agreement. As used in this Subsection 4(g),
Minimum Benefits are life insurance, accidental death, long term disability,
short term disability, medical, dental, and vision benefits and the Company's
expense reimbursement policy. The Employee shall give written notice to the
Company on or before the date of termination of employment for Good Reason
stating that the Employee is terminating employment with the Company and
specifying in detail the reasons for such termination. If the Company does not
object to such notice by notifying the Employee in writing within five (5) days
following the date of the Company's receipt of the Employee's notice of
termination, the Company shall be deemed to have agreed that such termination
was for Good Reason. The parties further agree that "Good Reason" will be deemed
to have occurred if the purchaser, in connection with the sale or transfer of
all or substantially all of the assets of the Company, does not assume this
Agreement in accordance with Section 11 hereof.

        5.    SEVERANCE COMPENSATION.    If the Employee's employment is
terminated, the following severance provisions will apply:

(a)If the Employee's employment is terminated by the Company other than for
Cause or is terminated by the Employee for Good Reason, then, through the
remaining Employment Term as specified in Subsection 1(b) hereof, determined
without regard to Subsection 1(b)(ii) hereof, (such remaining Employment Term
calculated without regard to Subsection 1(b)(ii) is hereinafter referred to as
the "Payment Term") the Company shall: (i)continue to pay the Employee's annual
base salary in the then prevailing amount and at the times specified in
Subsection 3(a) hereof, or if such annual base salary has decreased during the
one year period ending on the Employee's termination of employment, at the
highest rate in effect during such one year period;

(ii)continue the Employee's participation in the Bonus Plan as provided in
Subsection 3(b) hereof provided that the Company will:

(A)pay the Employee a bonus under the Bonus Plan for the partial year period
ending on the date of the Employee's termination of employment calculated as if
the Employee had continued to be employed for the entire year except that the
Employee's bonus percentage (calculated at the time and in the manner customary
as of the date of this Agreement, but disregarding the termination of employment
of the Employee) shall be applied to the Employee's annual base salary payable
in accordance with Subsection 3(a) hereof for the partial year period ending on
the Employee's termination of employment; and

(B)thereafter, during the remainder of the Payment Term, a bonus equal to the
Employee's Target Annual Bonus Percentage, multiplied by the Employee's annual
base salary in the amount specified in Subsection 5(a)(i) payable during the
year (or portion thereof) for which the bonus is being calculated; with such
amounts being payable when bonuses under the Bonus Plan are customarily payable,
except that the final bonus shall be payable with the final payment of the
annual base salary under Subsection 5(a)(i) hereof;

(iii)continue in effect the medical and dental coverage, long and short-term
disability protection, and any life insurance protection (including life
insurance protection being paid for by the Employee), being provided to the
Employee immediately prior to the Employee's termination of employment, or if
any of such benefits have

4

--------------------------------------------------------------------------------



decreased during the one year period ending on the Employee's termination of
employment, at the highest level in effect during such one year period;

(iv)pay for executive outplacement services for the Employee from a nationally
recognized executive outplacement firm at the level provided for vice-presidents
of major corporations, provided that such outplacement services will be provided
for a one year period commencing on the date of termination of employment
regardless of the Payment Term.



(b)If the Employee's employment hereunder terminates due to the Employee's
death, disability, termination by the Company for Cause or termination by the
Employee other than for Good Reason, then no further compensation or benefits
will be provided to the Employee by the Company under this Agreement following
the date of such termination of employment other than payment of compensation
earned to the date of termination of employment but not yet paid. As more fully
and generally provided in Section 15 hereof, this Subsection 5(b) shall not be
interpreted to deny the Employee any benefits to which he may be entitled under
any plan or arrangement of the Company applicable to the Employee. Likewise,
this Subsection 5(b) shall not be interpreted to entitle the Employee to a bonus
under the Bonus Plan following his termination of employment except as provided
in the Bonus Plan which requires employment on the last day of the Company's
taxable year as a condition to receipt of a bonus thereunder for such year
except in the cases of death, disability or retirement at or after either age
58.

(c)Notwithstanding anything contained in this Agreement to the contrary, other
than Section 15 hereof, if the Employee breaches any of the Employee's
obligations under Section 8 or 9 hereof, no further severance payments or other
benefits will be payable to the Employee under this Section 5.

        6.    SEVERANCE PLAN.    It is the intention of the Parties that this
Agreement provide special benefits to the Employee. If at any time the Company's
Executive Severance Benefit Plan would provide better cash severance benefits to
the Employee than this Agreement, the Employee may elect to receive such better
cash severance benefits in lieu of the cash severance benefits provided under
Subsections 5(a)(i) and 5(a)(ii), or Subsection 5(a)(v), of this Agreement,
whichever is applicable, while continuing to receive any other benefits or
coverages available under this Agreement. If this Agreement would provide better
cash severance benefits to the Employee than the Company's Executive Severance
Benefit Plan, the Employee shall receive the cash severance benefits under this
Agreement, as well as any other benefits or coverages available under this
Agreement. In such case, the cash severance benefits under this Agreement shall
be in lieu of the cash severance benefits payable under the Company's Executive
Severance Benefit Plan.

        7.    PLAN AMENDMENTS.    To the extent any provisions of this Agreement
modify the terms of any existing plan, policy or arrangement affecting the
compensation or benefits of the Employee, as appropriate, (a) such modification
as set forth herein shall be deemed an amendment to such plan, policy or
arrangement as to the Employee, and both the Company and the Employee hereby
consent to such amendment, (b) the Company will appropriately modify such plan,
policy or arrangement to correspond to this Agreement with respect to the
Employee, or (c) the Company will provide an "Alternative Benefit," as defined
in Section 13 hereof, to or on behalf of the Employee in accordance with the
provisions of such Section 13.

        8.    CONFIDENTIAL INFORMATION.    The Employee agrees that the Employee
will not, during the Employment Term or at any time thereafter, either directly
or indirectly, disclose or make known to any other person, firm, or corporation
any confidential information, trade secret or proprietary information of the
Company that the Employee may acquire in the performance of the Employee's
duties hereunder (except in good faith in the ordinary course of business for
the Company to a person

5

--------------------------------------------------------------------------------




who will be advised by the Employee to keep such information confidential) or
make use of any of such confidential information except in the performance of
the Employee's duties or when required to do so by legal process, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) that requires the Employee to divulge, disclose or make accessible such
information. In the event that the Employee is so ordered, the Employee shall so
advise the Company in order to allow the Company the opportunity to object to or
otherwise resist such order. Upon the termination of the Employee's employment
with the Company, the Employee agrees to deliver forthwith to the Company any
and all proprietary literature, documents, correspondence, and other proprietary
materials and records furnished to or acquired by the Employee during the course
of such employment. In the event of a breach or threatened breach of this
Section 8 by the Employee, the Company will be entitled to preliminary and
permanent injunctive relief, without bond or security, sufficient to enforce the
provisions hereof and the Company will be entitled to pursue such other remedies
at law or in equity which it deems appropriate.

        9.    NON-COMPETITION.    In consideration of this Agreement, the
Employee agrees that, during the Employment Term, and for one year thereafter,
the Employee shall not act as a proprietor, investor, director, officer,
employee, substantial stockholder, consultant, or partner in any business
engaged to amaterial extent in the manufacrture or sale of (a) mattresses or
other bedding products (including, without limitation, Serta, Simmons, Spring
Air and Kingsdown) or (b) any other products which constitute more than ten
percent (10%) of the Company's revenues at the time in direct competition with
the Company in any market. The Employee understands that the foregoing
restrictions may limit the Employee's ability to engage in certain business
pursuits during the period provided for above, but acknowledges that the
Employee will receive sufficiently higher remuneration and other benefits from
the Company hereunder than the Employee would otherwise receive to justify such
restriction. The Employee acknowledges that the Employee understands the effect
of the provisions of this Section 9, and that the Employee has had reasonable
time to consider the effect of these provisions, and that the Employee was
encouraged to and had an opportunity to consult an attorney with respect to
these provisions. The Company and the Employee consider the restrictions
contained in this Section 9 to be reasonable and necessary. Nevertheless, if any
aspect of these restrictions is found to be unreasonable or otherwise
unenforceable by a court of competent jurisdiction, the Parties intend for such
restrictions to be modified by such court so as to be reasonable and enforceable
and, as so modified by the court, to be fully enforced. In the event of a breach
or threatened breach of this Section 9 by the Employee, the Company will be
entitled to preliminary and permanent injunctive relief, without bond or
security, sufficient to enforce the provisions hereof and the Company will be
entitled to pursue such other remedies at law or in equity which it deems
appropriate.

        10.    NOTICES.    For purposes of this Agreement, all communications
provided for herein shall be in writing and shall be deemed to have been duly
given when hand delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:


 
 
(a)
 
If the notice is to the Company:
 
                        Mr. Kenneth Walker
Vice President and General Counsel
Sealy Corporation
One Office Parkway
Trinity, North Carolina 27370                                

6

--------------------------------------------------------------------------------



    (b)   If the notice is to the Employee:                           Mr. David
McIlquham
Chief Executive Officer
Sealy Corporation
One Office Parkway
Trinity, North Carolina 27370    

or to such other address as either party may have furnished to the other in
writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

        11.    ASSIGNMENT; BINDING EFFECT.    This Agreement shall be binding
upon and inure to the benefit of the parties to this Agreement and their
respective successors, heirs (in the case of the Employee) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee expressly assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Company further agrees that, in the
event of a sale or transfer of assets as described in the preceding sentence, it
shall be a condition precedent to the consummation of any such transaction that
the assignee or transferee expressly assumes the liabilities, obligations and
duties of the Company hereunder. No rights or obligations of the Employee under
this Agreement may be assigned or transferred by the Employee other than the
Employee's rights to compensation and benefits, which may be transferred only by
will or operation of law, except as provided in this Section 11.

        The Employee shall be entitled, to the extent permitted under any
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefits payable hereunder following the Employee's death by
giving the Company written notice thereof. In the absence of such a selection,
any compensation or benefit payable under this Agreement following the death of
the Employee shall be payable to the Employee's spouse, or if such spouse shall
not survive the Employee, to the Employee's estate. In the event of the
Employee's death or a judicial determination of his incompetence, reference in
this Agreement to the Employee shall be deemed, where appropriate, to refer to
the Employee's beneficiary, estate or other legal representative.

        12.    INVALID PROVISIONS.    Any provision of this Agreement that is
prohibited or unenforceable shall be ineffective to the extent, but only to the
extent, of such prohibition or unenforceability without invalidating the
remaining portions hereof and such remaining portions of this Agreement shall
continue to be in full force and effect. In the event that any provision of this
Agreement shall be determined to be invalid or unenforceable, the Parties will
negotiate in good faith to replace such provision with another provision that
will be valid or enforceable and that is as close as practicable to the
provisions held invalid or unenforceable.

        13.    ALTERNATIVE SATISFACTION OF COMPANY'S OBLIGATIONS.    In the
event this Agreement provides for payments or benefits to or on behalf of the
Employee which cannot be provided under the Company's benefit plans, policies or
arrangements either because such plans, policies or arrangements no longer exist
or no longer provide such benefits or because provision of such benefits to the
Employee would adversely affect the tax qualified or tax advantaged status of
such plans, policies or arrangements for the Employee or other participants
therein, the Company may provide the Employee with an "Alternative Benefit," as
defined in this Section 13, in lieu thereof. The Alternative Benefit is a
benefit or payment which places the Employee and the Employee's dependents in at
least as good of an economic position as if the benefit promised by this
Agreement (a) were provided exactly as called for by this Agreement, and (b) had
the favorable economic, tax and legal

7

--------------------------------------------------------------------------------



characteristics customary for plans, policies or arrangements of that type.
Furthermore, if such adverse consequence would affect the Employee or the
Employee's dependents, the Employee shall have the right to require that the
Company provide such an Alternative Benefit.

        14.    ENTIRE AGREEMENT, MODIFICATION.    Subject to the provisions of
Section 15 hereof, this Agreement contains the entire agreement between the
Parties with respect to the employment of the Employee by the Company and
supersedes all prior and contemporaneous agreements, representations, and
understandings of the Parties, whether oral or written. No modification,
amendment, or waiver of any of the provisions of this Agreement shall be
effective unless in writing, specifically referring hereto, and signed by both
Parties.

        15.    NON-EXCLUSIVITY OF RIGHTS.    Notwithstanding the foregoing
provisions of Section 14, nothing in this Agreement shall prevent or limit the
Employee's continuing or future participation in any benefit, bonus, incentive
or other plan, program, policy or practice provided by the Company for its
executive officers, nor shall anything herein limit or otherwise affect such
rights as the Employee has or may have under any stock option, restricted stock
or other agreements with the Company or any of its subsidiaries. Amounts which
the Employee or the Employee's dependents or beneficiaries are otherwise
entitled to receive under any such plan, policy, practice or program shall not
be reduced by this Agreement except as provided in Section 6 hereof with respect
to payments under the Executive Severance Benefit Plan if cash payments of
annual base salary are made hereunder.

        16.    WAIVER OF BREACH.    The failure at any time to enforce any of
the provisions of this Agreement or to require performance by the other party of
any of the provisions of this Agreement shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part of this Agreement or the right of either party thereafter to enforce
each and every provision of this Agreement in accordance with the terms of this
Agreement.

        17.    GOVERNING LAW.    This Agreement has been made in, and shall be
governed and construed in accordance with the laws of, the State of Ohio. The
Parties agree that this Agreement is not an "employee benefit plan" or part of
an "employee benefit plan" which is subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended.

        18.    TAX WITHHOLDING.    The Company may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation. Where
withholding applies to Class A Shares, the Company shall make cashless
withholding available to the Employee.

        19.    EXPENSE OF ENFORCEMENT.    The Company shall reimburse reasonable
attorney fees and expenses incurred by the Employee to enforce the provisions of
this Agreement, even if his claims are not successful, provided they are not
ultimately determined by the court to be frivolous.

        20.    REPRESENTATION.    The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement and that the
performance of its obligations under this Agreement will not violate any
agreement between it and any other person, firm or organization.

        21.    SUBSIDIARIES AND AFFILIATES.    Notwithstanding any contrary
provision of this Agreement, to the extent it does not adversely affect the
Employee, the Company may provide the compensation and benefits to which the
Employee is entitled hereunder through one or more subsidiaries or affiliates,
including, without limitation, Sealy, Inc.

        22.    NO MITIGATION OR OFFSET.    In the event of any termination of
employment, the Employee shall be under no obligation to seek other employment.
Amounts due the Employee under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment he may obtain.

        23.    SOLE REMEDY.    The Parties agree that the remedies of each
against the other for breach

8

--------------------------------------------------------------------------------




of this Agreement shall be limited to enforcement of this Agreement and recovery
of the amounts and remedies provided for herein. The Parties, however, further
agree that such limitation shall not prevent either Party from proceeding
against the other to recover for a claim other than under this Agreement.

        IN WITNESS WHEREOF, the Company and the Employee have executed this
Agreement as of the day and year first above written.


 
 
 
 
      SEALY CORPORATION
 
 
 
 
      By:  

--------------------------------------------------------------------------------

Kenneth L. Walker
Senior Vice President, General Counsel
 
 
EMPLOYEE
 
 


--------------------------------------------------------------------------------

David J. McIlquham


9

--------------------------------------------------------------------------------


